Title: To James Madison from James Monroe, November 1786
From: Monroe, James
To: Madison, James


Dear Sir
Springhill Novr. 1786.
As you will be on the ground or convenient to it for negotiating further engagments on the Mohawk as well as concluding that we have already enter’d into, I commit to you the papers respecting it. You will take such steps as you find necessary in both instances. We hope to see you if convenient on your way to N. York. Let me hear from you in the mean time whilst you remain where you are. Sincerely yr. fnd. & servt.
Jas. Monroe
